     Case 2:18-cv-02081-TLN-KJN Document 67 Filed 02/12/19 Page 1 of 3


 1   AARON J. FISCHER (SBN 247391)                     JESSICA VALENZUELA SANTAMARIA
      Aaron.Fischer@disabilityrightsca.org             (220934)
 2   ANNE HADREAS (SBN 253377)                           jvs@cooley.com
      Anne.Hadreas@disabilityrightsca.org              MARK A. ZAMBARDA (314808)
 3   DISABILITY RIGHTS CALIFORNIA                        mzambarda@cooley.com
     1330 Broadway, Suite 500                          ADDISON M. LITTON (305374)
 4   Oakland, CA 94612                                   alitton@cooley.com
     Telephone: (510) 267-1200                         COOLEYLLP
 5   Fax: (510) 267-1201                               317 5 Hanover Street
                                                       Palo Alto, CA 94304-1130
                                                       Telephone: (650) 843-5000
 6   TIFANEI RESSL-MOYER (SBN 319721)                  Fax: (650) 849-7400
      Tifanei.Ressl-Moyer@disabilityrightsca.org
 7   DISABILITY RIGHTS CALIFORNIA                      KATHLYN A. QUERUBIN (SBN 275085)
     1831 K Street                                       kquerubin@cooley.com
 8   Sacramento, CA 95811                              COOLEYLLP
     Telephone: (916) 504-5800                         101 California Street, 5th Floor
 9   Fax: (916) 504-5801                               San Francisco, CA 94111-5800
                                                       Telephone: (415) 693-2000
10   DONALD SPECTER (SBN 83925)                        Fax: (415) 693-2222
      DSpecter@prisonlaw.com
11   MARGOT MENDELSON (SBN 268583)                     Attorneys for Plaintiffs
      MMendelson@prisonlaw.com
12   SOPHIE HART (SBN 321663)
      SophieH@prisonlaw.com
13   PRISON LAW OFFICE
     1917 Fifth Street
14   Berkeley, California 94 710
     Telephone: (510) 280-2621
15   Fax: (510) 280-2704

16   Attorneys for Plaintiffs

17                                UNITED STATES DISTRICT COURT

18                              EASTERN DISTRICT OF CALIFORNIA
19   LORENZO MAYS, RICKY                             Case No.: 2:18-cv-02081 TLN KJN
     RICHARDSON, JENNIFER BOTHUN,
20   ARMANI LEE, LEERTESE BEIRGE, and                CLASS ACTION
     CODY GARLAND, on behalf of
21   themselves and all others similarly situated,   DECLARATION OF JOSEPH LEE
                                                     BROOKS
22                      Plaintiffs,
            v.
23
     COUNTY OF SACRAMENTO
24
                        Defendant.
25
26
27
28

                                                                       Case No.: 2:18-cv-02081 TLN KJN
                                                                             BROOKS DECLARATION
     Case 2:18-cv-02081-TLN-KJN Document 67 Filed 02/12/19 Page 2 of 3


 1   I, Joseph Lee Brooks, declare as follows:
 2
            1.     I have personal knowledge of the following facts and would competently
 3
     testify to them if called upon by a court to do so.
 4

 5
            2.     I am a pretrial detainee in ~
                                                  0amento County's Main Jail.   I have been
     detained since approximately November •        2017.
 6
            3.     I have been diagnosed with schizoaffective disorder. I take medication
 7
     to treat my mental illness.
 8
            4.     I am currently on T-Sep status. I have spent more than a year, almost all
 9
     of my time in the jail, on T-Sep status.
10
            5.     I am having an extremely difficult time coping with my mental illness
11
     while I am in T-Sep. My cell is very small and I do not have a cellmate. I am isolated
12
     away from all types of life and extensions of life. I am only allowed to come out of
13
     my cell for brief periods of time each day to shower and make phone calls. Being in
14
     my cell all of the time makes me feel depressed and nervous, like I constantly have
15
     butterflies in my stomach.
16
            6.     The only treatment I receive in T-Sep for my mental illness is
17
     medication. There is no therapy and there are no group classes.
18
            7.     About four months ago, I was transferred to the 2P unit. After spending
19
     about one month in 2P, I was transferred to the IOP unit. I stayed in IOP for three to
20
     four weeks. I felt so much better when I was in IOP. We did daily aerobics exercises
21
     and group classes. Coming out of my cell and interacting with others made me feel
22
     much less depressed.
23
            8.     After I was in IOP for about a month, I was told that I had finished the
24
     program, and was transferred back to T-Sep. Since then, my depression has gotten
25
     much worse again. I have become so depressed that I rarely leave my cell. I have
26
     gone days without leaving my cell and without showering.
27
28
                                                    2               Case No.: 2:18-cv-02081 TLN KJN
                                                                          BROOKS DECLARATION
     Case 2:18-cv-02081-TLN-KJN Document 67 Filed 02/12/19 Page 3 of 3

 1          9.     When the lawyer came to visit me for this case, it was the first time I felt
 2   that anyone has taken an interest in me and my mental health in a very long time.
 3
            I declare under penalty of perjury that the forgoing is true and correct. Executed
 4
     this 2-2 day of January, 2019 at Sacramento, California.
 5
 6
 7
 8
 9
10
11
12
13
14

15

16
17

18

19
20
21
22
23

24
25

26
27
28
                                                   3                 Case No.: 2:18-cv-02081 TLNKJN
                                                                           BROOKS DECLARATION
